Citation Nr: 0710170	
Decision Date: 04/09/07    Archive Date: 04/16/07

DOCKET NO.  05-06 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The veteran had recognized guerrilla service from January 
1945 to February 1945.  The appellant is the veteran's 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of October 2004 of 
the Regional Office (RO) of the Department of Veterans 
Affairs (VA) in Manila, Republic of the Philippines, that 
denied service connection for the cause of the veteran's 
death.  The appellant perfected an appeal of that 
determination.

The appellant testified at a Travel Board Hearing in July 
2006 before the undersigned Veterans Law Judge.  A transcript 
of the hearing testimony is associated with the claims file.


FINDINGS OF FACT

1.  The veteran died in May 1982.  The death certificate 
shows the direct cause of death as chronic obstructive 
pulmonary disease, secondary to bronchitis, due to chronic 
bronchiectasis, due to emphysema, and pulmonary bronchial 
asthma.

2.  During the veteran's lifetime, he was not service 
connected for any disability.

3.  The competent evidence of record does not show that an 
in-service disease or injury caused or contributed to the 
veteran's death.




CONCLUSION OF LAW

A service-connected disease did not cause or contribute 
substantially or materially to the veteran's death.  
38 U.S.C.A. §§ 101(2), 107(b), 1310, 5107(b) (West 2002 and 
Supp. 2006); 38 C.F.R. §§ 3.40, 3.41, 3.102, 3.203, 3.304, 
3.312 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION
I. Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA) (codified at 
38 U.S.C.A. §§ 5100, 5102- 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2006)) imposes obligations on VA in terms of its duty 
to notify and assist claimants.  When VA receives a complete 
or substantially complete application for benefits, it is 
required to notify the claimant and her representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in her possession that pertains 
to the claim.  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Id.  

By letter dated in April 2004, which is before initial 
consideration of the claim, VA advised the appellant of the 
essential elements of the VCAA.  VA informed the appellant of 
the types of evidence needed in a claim for dependency and 
indemnity compensation.  It also told her that VA would make 
reasonable efforts to help her get the evidence necessary to 
substantiate her claim for dependency and indemnity 
compensation, but that she must provide enough information so 
that VA could request any relevant records.  It told her that 
VA was responsible for obtaining any evidence held by a 
federal government agency.  The appellant was informed that 
if she had any evidence in her possession pertaining to the 
claim, she should submit it to VA.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements apply to all five 
elements of a service connection claim.  Those five elements 
include: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  The notice to the appellant did not 
include all of these elements; however, the Board finds no 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  The appellant was told in an April 2004 
letter that the evidence must show that the veteran died from 
a service-related injury or disease.  The appellant has 
consistently argued that her husband's death was related to 
his service, showing that she has actual knowledge of the 
first three elements.  For example, in the appellant's 
November 2004 notice of disagreement, she states that she has 
submitted documents "showing that the death of my husband 
has connection with his service with the guerrilla[s]."  The 
degree of disability does not apply to claims for service 
connection for the cause of a veteran's death.  As the Board 
concludes below that the preponderance of the evidence is 
against the appellant's claim for service connection for the 
cause of the veteran's death, any question as to the 
appropriate effective date to be assigned is rendered moot.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).  The record 
reflects that VA has made reasonable efforts to obtain 
relevant records adequately identified by the appellant.  
Specifically, the information and evidence that have been 
associated with the claims file includes the veteran's record 
of service with the guerrillas, the veteran's death 
certificate, the veteran's marriage contract, hospital 
records from the Veterans Memorial Medical Center, private 
medical records, and the transcript of the hearing.  VA was 
unable to obtain any service medical records for the veteran.  
It should be noted that the record shows that the veteran had 
recognized guerrilla service; not regular Philippine 
Commonwealth Army service.  It is unclear from the record if 
the veteran ever had any service medical records.

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159(b), 20.1102 (2006); Pelegrini, supra; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
appellant has not claimed that VA has failed to comply with 
the notice requirements of the VCAA.

II. Service Connection for Cause of Death

The appellant contends that her husband's death was caused by 
disabilities that resulted from his service with guerrillas 
in the Philippines during World War II.  At the July 2006 
Board hearing the appellant testified that she had known her 
husband since approximately 1960, and at that time he had 
asthma and was always coughing.  She further testified that 
it was only when the veteran got older that he got asthma 
(the veteran was born in 1911).  The appellant also stated 
that the veteran had consultations with private doctors 
around 1980 and 1981, and he had been seeing a Dr. M. for a 
number of years.  During his lifetime, the veteran had not 
established service connection for any disability.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The chronicity provision of 38 U.S.C.A. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 U.S.C.A. § 3.303(b) (2006).

Where a veteran served continuously for ninety (90) days or 
more during a period of war, or during peacetime service 
after December 31, 1946, and bronchiectasis, or certain other 
chronic diseases, becomes manifest to a degree of 10 percent 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disease or 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a); Harvey v. Brown, 
6 Vet. App. 390, 393 (1994).

In determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c)(1); Schoonover v. 
Derwinski, 3 Vet. App. 166, 168-69 (1992); Ventigan v. Brown, 
9 Vet. App. 34, 36 (1996).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

After a careful review of the evidence, the Board finds that 
the preponderance of the evidence is against a claim for 
service connection for cause of death.  During his lifetime, 
the veteran did not establish service connection for any 
disability.  According to a May 1982 death certificate, the 
veteran's death was caused by chronic obstructive pulmonary 
disease, secondary to bronchitis, due to chronic 
bronchiectasis, due to emphysema, and pulmonary bronchial 
asthma.  Records from the veteran's hospitalization at the 
Veterans Memorial Medical Center, from March 1982 until his 
death in May 1982, show that the condition leading to the 
veteran's death existed for three years prior to his 
admittance to the hospital.  

In the veteran's treatment records from Veteran's Memorial 
Medical Center, it is noted that the veteran had been 
admitted for the first time in March 1982.  These records 
also show that the veteran's current condition started three 
years prior to his admittance to the hospital.  Since this 
was the veteran's first admittance to this hospital, it is 
assumed that the information regarding the history of the 
veteran's condition was provided by him.  The Board gives 
high probative value to these statements, showing that the 
condition that led to the death of the veteran did not 
manifest until many years after his service, as they were 
made for the purpose of medical treatment.

There is a letter in the record from a private physician, Dr. 
M., stating that the veteran was under his care beginning 
December 1947 for chronic productive cough, weight loss, 
fatigability, shortness of breath and rise in temperature in 
the afternoon.  Dr. M. diagnosed the veteran with pulmonary 
tuberculosis, a condition that was not listed as contributing 
to the veteran's death; therefore, this letter does not 
support a finding that the conditions leading to the 
veteran's death were caused by his service.   

There is no competent medical evidence of record that the 
veteran was ever treated for the conditions leading to his 
death until many decades after his service.  This is evidence 
against a finding that these conditions were the result of 
the veteran's service.  See Maxson v. West, 12 Vet. App. 453 
(1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (service 
incurrence may be rebutted by the absence of medical 
treatment of the claimed condition for many years after 
service).  Furthermore, as discussed above, the veteran 
reported the onset of the conditions that resulted in his 
death as occurring in approximately 1979.  The preponderance 
of the evidence is against a finding of continuity of 
symptomatology.  See 38 U.S.C.A. § 3.303(b) (2006).         

While there is evidence that bronchiectasis was one of the 
problems leading to the veteran's death, the appellant could 
not benefit from the provision addressing presumption of 
service connection for certain chronic diseases because the 
veteran did not serve for 90 days or more during a period of 
war, or during peacetime service after December 31, 1946.  
See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309.  It is noted that the appellant has asserted 
that the veteran served for more than 90 days.  Regardless, 
there is no competent evidence that the veteran manifested 
symptoms of bronchiectasis to a compensable degree within one 
year of his discharge from service; therefore, there is no 
presumption that bronchiectasis was incurred in service.  See 
id.  

To the extent that the appellant has stated that the veteran 
had asthma since at least 1960, the Board gives these 
statements no probative value.  As a lay person without the 
appropriate medical training and expertise, the appellant is 
simply not competent to provide a probative opinion on a 
medical matter, to include the diagnosis of a specific 
disability or the origins of a specific disability.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992); see also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  Even if the Board accepted such 
statements as true, they would only go to show that the 
veteran had asthma in 1960, which is many years after the 
veteran's discharge from service.

In sum, the preponderance of the competent evidence is 
against a finding of a nexus between the cause of the 
veteran's death and service.  Thus, service connection is 
denied, and the benefit-of-the-doubt rule is not for 
application.  See Gilbert, 1 Vet. App. at 55.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


